Case: 17-2593    Document: 65     Page: 1    Filed: 04/04/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      VIRNETX INC.,
                         Appellant

                             v.

  ANDREW HIRSHFELD, Performing the Functions
 and Duties of the Under Secretary of Commerce for
   Intellectual Property and Director of the United
         States Patent and Trademark Office,
                       Intervenor
                 ______________________

                        2017-2593
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2016-
 00693.
            -------------------------------------------------

                      VIRNETX INC.,
                         Appellant

                             v.

  ANDREW HIRSHFELD, Performing the Functions
 and Duties of the Under Secretary of Commerce for
   Intellectual Property and Director of the United
         States Patent and Trademark Office,
                       Intervenor
Case: 17-2593    Document: 65      Page: 2    Filed: 04/04/2022




 2                                  VIRNETX INC.   v. HIRSHFELD



                   ______________________

                         2017-2594
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2016-
 00957.
                  ______________________

      Before PROST, REYNA, and CHEN, Circuit Judges.
 PROST, Circuit Judge.
                         ORDER
     In response to this court’s September 16, 2021 and Feb-
 ruary 15, 2022 orders, the parties inform the court how
 they believe these appeals should proceed.
     In Appeal No. 2017-2594, VirnetX Inc. challenges the
 Patent Trial and Appeal Board’s June 12, 2017 final writ-
 ten decision concerning claims of U.S. Patent No.
 7,921,211. On August 1, 2019, this court issued its decision
 in VirnetX Inc. v. Apple Inc., 931 F.3d 1363, 1380 (Fed. Cir.
 2019), affirming separate Board decisions finding the same
 claims of the patent unpatentable. In light of that decision,
 the parties agree that Appeal No. 2017-2594 is moot and
 the underlying Board decision should be vacated.
      In Appeal No. 2017-2593, VirnetX informs the court
 that its request for Director review was denied and it has
 filed an amended notice of appeal. VirnetX further pro-
 poses a briefing schedule to which the intervenor does not
 object.
     Upon consideration thereof,
     IT IS ORDERED THAT:
    (1) The above-captioned appeals are deconsolidated.
 The revised official captions are reflected above.
Case: 17-2593      Document: 65   Page: 3    Filed: 04/04/2022




 VIRNETX INC.   v. HIRSHFELD                               3



     (2) The June 12, 2017 final written decision of the Pa-
 tent Trial and Appeal Board in IPR2016-00957 is vacated,
 and Appeal No. 2017-2594 is remanded with instructions
 to dismiss.
    (3) Each side to bear its own costs as to Appeal No.
 2017-2594.
    (4) No additional docketing fee is required for the
 amended notice of appeal in Appeal No. 2017-2593.
       (5) The revised certified list in Appeal No. 2017-2593
 is due no later than April 19, 2022. VirnetX’s opening brief
 is due within 60 days of the date of filing of the certified
 list.
                                     FOR THE COURT

 April 4, 2022                      /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court